 1

 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES H. FISHER,                            Case No. 2:20-cv-03791-SB (PD)
12                      Petitioner,
                                                 ORDER ACCEPTING
13          v.
                                                 REPORT AND ADOPTING,
14                                               FINDINGS, CONCLUSIONS,
                                                 AND RECOMMENDATIONS
15   R.C. JOHNSON,                               OF UNITED STATES
16                       Respondent.             MAGISTRATE JUDGE, AND
                                                 DENYING CERTIFICATE OF
17                                               APPEALABILITY
18
19
20         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
21   records on file, the Report and Recommendation of United States Magistrate
22   Judge (“Report”), and Petitioner’s Objections to that Report. The Court has

23   engaged in a de novo review of those portions of the Report to which Petitioner

24   has objected. The Court accepts the Report and adopts it as its own findings

25   and conclusions. Accordingly, the Petition is dismissed with prejudice.

26         Further, for the reasons stated in the Report and Recommendation, the

27   Court finds that Petitioner has not made a substantial showing of the denial

28   of a constitutional right and, therefore, a certificate of appealability is denied.
 1   See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537
 2   U.S. 322, 336 (2003).
 3
 4
     DATED: June 3, 2021
 5
 6
 7
                                           STANLEY BLUMENFELD, JR.
 8                                        UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
